DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities: Each of these claims lists a number of options for the control, however as currently formulated they would be considered a Markush group and therefore at least one of each of the options listed, instead of at least one of the set of options listed, would be required. As this is not supported in the instant disclosure and does not appear to have been the intention of the claims, it is suggested that the “and” in line 8 of claim 9 and line 9 of claim 10 be changed to - - or - -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stacking portion (corresponding to 48 in the instant application), a binding processing portion (corresponding to 42 in the instant application), a displacement mechanism (corresponding to 106 in the instant invention), a control portion (corresponding to 25 in the instant application) in claims 1-11, a reverse movement suppressing portion (corresponding to 105 in the instant application) in claims 2-6, an aligning portion (corresponding to 105 in the instant application) in claims 4-5, a recording portion (corresponding to 10 in the instant application) in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tamura et al. (US PGPub 2005/0023742 A1).
As to claim 1, Tamura et al. teaches a media processing apparatus (C) comprising:
a transporter (705) that transports media (paragraphs [0140]-[0141]);
a stacking portion (71) on which the media transported by the transporter are stacked (paragraph [0142]);
a binding processing portion (700) that binds an upstream end portion of a media bundle (Sa) in a transport direction of the media (figure 5), the media bundle being a bundle of the media stacked in the stacking portion (paragraph [0142]);
a pair of ejection rollers (911, 912) that eject the media bundle downstream in the transport direction by nipping the media bundle (Sa), the upstream end portion of the media bundle is bound, and by rotating (paragraph [0180] and figures 14B-15B);
a displacement mechanism (M4 and 901) that displaces a first roller (911) of the pair of ejection rollers (911, 912) to a nipping position (figures 14B, 15B) at which the media bundle is nipped and a separated position (figure 15A) at which the first roller is separated from the media bundle (paragraphs [0192] and [0201]-[0203]); and
a control portion (the structure responsible for the control shown in figure 16) that controls at least the pair of ejection rollers and the displacement mechanism (paragraph [0027]), wherein
the control portion, when the media bundle (Sa), the upstream end portion of the media bundle is bound, is to be ejected from the stacking portion, disposes the first 
As to claim 2, Tamura et al. teaches wherein the stacking portion (71) has
a stacking surface on which the media bundle is stacked in an orientation in which the media bundle is inclined upward from upstream to downstream in the transport direction (figures 5 and 14-15) and 
a reverse movement suppressing portion (74A) that suppresses reverse movement of the media bundle stacked on the stacking surface from downstream to upstream in the transport direction (see figure 15A and paragraph [0202]), and
the control portion controls the reverse movement suppressing portion to suppress reverse movement of the media bundle when displacing the first roller to the separated position during ejection of the media bundle (see figures 15A and 16 and paragraph [0202]).
As to claim 7, Tamura et al. teaches wherein a second roller (912) of the pair of ejection rollers (911, 912) is a driving roller to which a driving force is applied to rotate and the first roller is a driven roller that rotates with rotation of the second roller (figure 11 and paragraph [0177]), and the first roller (911) is disposed above the second roller (912; figures 11, 14-15).
As to claim 8, Tamura et al. teaches wherein when viewed from an ejection direction of the media bundle ejected by the pair of ejection rollers, the nipping position of the media bundle nipped by the pair of ejection rollers overlaps a binding processing .


Allowable Subject Matter
Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori (JP2011168377 A) and Saitoh (6,241,234) teach similar media processing apparatus to that in the instant disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853